989 F.2d 494
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Elerbey PRINGLE, Plaintiff-Appellant,v.SEARS ROEBUCK AND COMPANY;  Roger W. Maynard, Defendants-Appellees.
No. 92-1868.
United States Court of Appeals,Fourth Circuit.
Submitted:  November 30, 1992Decided:  March 19, 1993

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  James R. Spencer, District Judge.  (CA-91-322-R)
Elerbey Pringle, Appellant Pro Se.
Monte Fried, WRIGHT, CONSTABLE & SKEEN, Baltimore, Maryland, for Appellees.
E.D.Va.
AFFIRMED.
Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
Elerbey Pringle, a sixty-two year old black male who was formerly employed by Sears, Roebuck & Co., seeks to appeal the district court's grant of summary judgment to the Defendants in this action under Title VII, 42 U.S.C. § 2000e (1988).  The district court granted the Defendants' Motion for Summary Judgment after concluding that Pringle had failed to establish a prima facie case of racial discrimination in employment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pringle v. Sears Roebuck & Co., No. CA-91-322-R (E.D. Va.  June 23, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED